Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 1 of 17

Exhibit 5
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 2 of 17

Tagnetics, Inc. Trademarks

POWERSHELF
Filed: September 4, 2012

System for providing electronic price labels comprised of electronic price displays,
electromagnetic couplers, inventory...

Owned by: Tagnetics, Inc.

Serial Number: 85719595

POWER AT THE SHELF

Filed: September 4, 2012

System for providing electronic price labels comprised of electronic price displays,
electromagnetic couplers, inventory...

Owned by: Tagnetics, Inc.

Serial Number: 85719618
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 3 of 17

SOLARSHELF

Filed: January 4, 2013

System for providing electronic price labels comprised of electronic price displays,
electromagnetic couplers, inventory...

Owned by: Tagnetics, Inc.

Serial Number: 85815864

TOUGHSHELF
SYSTEM FOR PROVIDING ELECTRONIC PRICE LABELS COMPRISED OF

ELECTRONIC PRICE DISPLAYS, ELECTROMAGNETIC COUPLERS, INVENTORY...
Owned by: Tagnetics, Inc.
Serial Number: 86407110
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 4 of 17

TOUGHTAG
SYSTEM FOR PROVIDING ELECTRONIC PRICE LABELS COMPRISED OF

ELECTRONIC PRICE DISPLAYS, ELECTROMAGNETIC COUPLERS, INVENTORY...
Owned by: Tagnetics, Inc.
Serial Number: 86551103

SRL
Electronic labels in the nature of digital signage display panels

Owned by: Tagnetics, Inc.
Serial Number: 86623802

IOT SMART RETAIL
System for providing electronic price labels comprised of electronic price displays,

electromagnetic couplers, inventory...
Owned by: Tagnetics, Inc.
Serial Number: 87196673
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 5 of 17

SRL SMART RETAIL LABEL
Filed: August 14, 2018

Electronic labels in the nature of digital signage display panels
Owned by: Tagnetics, Inc.
Serial Number: 88077019
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 6 of 17

PLUS aT.

 

SRL SMART RETAIL LABEL -
Trademark Details

Status: 606 - Abandoned - No Statement Of Use Filed

Serial Number
88077019

Word Mark
SRL SMART RETAIL LABEL

Status
606 - Abandoned - No Statement Of Use Filed

Status Date
2020-06-08

Filing Date
2018-08-14

Mark Drawing
3000 - Illustration: Drawing or design which also includes word(s)/ letter(s)/ number(s)

Typeset

Design Searches
011524, 261713 - Sound waves, including designs depicting sound. Letters or words
underlined and/or overlined by one or more strokes or lines.

Published for Opposition Date
2019-01-29

Attorney Name
Justus Getty
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 7 of 17

Law Office Assigned Location Code
030

Employee Name
CHUO, EMILY M

Statements

Indication of Colors claimed
Color is not claimed as a feature of the mark.

Disclaimer with Predetermined Text
"SMART RETAIL LABEL"

Description of Mark
The mark consists of the letters "SRL" with wifi signals appearing above the "L". The
wording "SMART RETAIL LABEL" appears below "SRL" separated by a horizontal line.

Goods and Services
Electronic labels in the nature of digital signage display panels

Classification Information

International Class

009 - Scientific, nautical, surveying, electric, photographic, cinematographic, optical,
weighing, measuring, signalling, checking (supervision), life-saving and teaching apparatus
and instruments; apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines, data
processing equipment and computers; fire-extinguishing apparatus. - Scientific, nautical,
surveying, electric, photographic, cinematographic, optical, weighing, measuring,
signalling, checking (supervision), life-saving and teaching apparatus and instruments;
apparatus for recording, transmission or reproduction of sound or images; magnetic data
carriers, recording discs; automatic vending machines and mechanisms for coin-operated
apparatus; cash registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus.
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 8 of 17

US Class Codes
021, 023, 026, 036, 038

Class Status Code
6 - Active

Class Status Date
2018-08-22

Primary Code
009

Correspondences

Name
JUSTUS GETTY

Address

DUANE MORRIS LLP
SUITE 1000

505 9th Street NW
WASHINGTON DC 20004

Trademark Events

Event Date Event Description

2018-08-17 NEW APPLICATION ENTERED IN TRAM

2018-08-22 NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
2018-08-23 NOTICE OF DESIGN SEARCH CODE MAILED

2018-11-30 ASSIGNED TO EXAMINER

2018-12-03 EXAMINERS AMENDMENT -WRITTEN

2018-12-03 EXAMINER'S AMENDMENT ENTERED

2018-12-03 APPROVED FOR PUB - PRINCIPAL REGISTER

2018-12-03 EXAMINER'S AMENDMENT MAILED
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 9 of 17

2018-12-26 ASSIGNED TO LIE

2019-01-09 NOTICE OF PUBLICATION

2019-01-29 PUBLISHED FOR OPPOSITION

2019-03-26 NOA MAILED - SOU REQUIRED FROM APPLICANT

2019-09-25 TEAS EXTENSION RECEIVED

2019-09-25 EXTENSION 1 FILED

2019-09-25 EXTENSION 1 GRANTED

2019-09-27 NOTICE OF APPROVAL OF EXTENSION REQUEST E-MAILED
2020-06-08 ABANDONMENT - NO USE STATEMENT FILED

2020-06-08 ABANDONMENT NOTICE E-MAILED - NO USE STATEMENT FILED
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 10 of 17

LOS aT.

   

SRL - Trademark Details

Status: 606 - Abandoned - No Statement Of Use Filed

Serial Number
88068713

Word Mark
SRL

Status
606 - Abandoned - No Statement Of Use Filed

Status Date
2020-06-08

Filing Date
2018-08-07

Mark Drawing
3000 - Illustration: Drawing or design which also includes word(s)/ letter(s)/number(s)

Typeset

Design Searches
011524, 261709 - Sound waves, including designs depicting sound. Curved line(s),
band(s) or bar(s).

Published for Opposition Date
2019-01-29

Attorney Name
Justus Getty

Law Office Assigned Location Code
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 11 of 17

M70

Employee Name
DELANEY, ZHALEH SYBIL

Statements

Indication of Colors claimed
Color is not claimed as a feature of the mark.

Description of Mark
The mark consists of "SRL" in stylized capital letters with a sound wave emanating from the
top of the letter "L" therein.

Goods and Services

Electronic labels in the form of digital signage display panels for displaying magnetically,
optically, or electronically recorded or encoded product information for use in the retail
consumer industry excluding the vehicle industry

Classification Information

International Class

009 - Scientific, nautical, surveying, electric, photographic, cinematographic, optical,
weighing, measuring, signalling, checking (supervision), life-saving and teaching apparatus
and instruments; apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines, data
processing equipment and computers; fire-extinguishing apparatus. - Scientific, nautical,
surveying, electric, photographic, cinematographic, optical, weighing, measuring,
signalling, checking (supervision), life-saving and teaching apparatus and instruments;
apparatus for recording, transmission or reproduction of sound or images; magnetic data
carriers, recording discs; automatic vending machines and mechanisms for coin-operated
apparatus; cash registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus.

US Class Codes
021, 023, 026, 036, 038
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 12 of 17

Class Status Code
6 - Active

Class Status Date
2018-08-14

Primary Code
009

Correspondences

Name
JUSTUS GETTY

Address

DUANE MORRIS LLP
Suite 1000

505 9th Street NW
WASHINGTON DC 20004

Trademark Events

Event Date Event Description

2018-08-10 NEW APPLICATION ENTERED IN TRAM
2018-08-14. NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
2018-08-15 NOTICE OF DESIGN SEARCH CODE MAILED
2018-11-26 ASSIGNED TO EXAMINER

2018-12-03 EXAMINERS AMENDMENT -WRITTEN
2018-12-03 EXAMINER'S AMENDMENT ENTERED
2018-12-04 EXAMINER'S AMENDMENT MAILED
2018-12-04 APPROVED FOR PUB - PRINCIPAL REGISTER
2018-12-26 ASSIGNED TO LIE

2019-01-09 NOTICE OF PUBLICATION
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 13 of 17

2019-01-29 PUBLISHED FOR OPPOSITION

2019-03-26 NOA MAILED - SOU REQUIRED FROM APPLICANT

2019-09-25 TEAS EXTENSION RECEIVED

2019-09-25 EXTENSION 1 FILED

2019-09-25 EXTENSION 1 GRANTED

2019-09-27 NOTICE OF APPROVAL OF EXTENSION REQUEST E-MAILED
2020-06-08 ABANDONMENT - NO USE STATEMENT FILED

2020-06-08 ABANDONMENT NOTICE E-MAILED - NO USE STATEMENT FILED
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 14 of 17

JUSTIA

 

IOT SMART RETAIL - Trademark
Details

Status: 602 - Abandoned-Failure To Respond Or Late Response

Serial Number
87196673

Word Mark
IOT SMART RETAIL

Status
602 - Abandoned-Failure To Respond Or Late Response

Status Date
2017-08-23

Filing Date
2016-10-07

Mark Drawing
4000 - Standard character mark Typeset

Law Office Assigned Location Code
M80

Employee Name
RYDLAND, STEPHANIE DIA

Statements

Goods and Services
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 15 of 17

System for providing electronic price labels comprised of electronic price displays,
electromagnetic couplers, inventory sensors, and video monitors

Pseudo Mark
INTERNET OF THINGS SMART RETAIL

Classification Information

International Class

009 - Scientific, nautical, surveying, electric, photographic, cinematographic, optical,
weighing, measuring, signalling, checking (supervision), life-saving and teaching apparatus
and instruments; apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines, data
processing equipment and computers; fire-extinguishing apparatus. - Scientific, nautical,
surveying, electric, photographic, cinematographic, optical, weighing, measuring,
signalling, checking (supervision), life-saving and teaching apparatus and instruments;
apparatus for recording, transmission or reproduction of sound or images; magnetic data
carriers, recording discs; automatic vending machines and mechanisms for coin-operated
apparatus; cash registers, calculating machines, data processing equipment and computers;
fire-extinguishing apparatus.

US Class Codes
021, 023, 026, 036, 038

Class Status Code
6 - Active

Class Status Date
2016-10-13

Primary Code
009

Correspondences

Name
JUSTUS L. GETTY
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 16 of 17

Address

DUANE MORRIS LLP

505 9TH STREET, N.W.
SUITE 1000
WASHINGTON, DC 20004

Trademark Events

Event Date Event Description

2016-10-11 .NEW APPLICATION ENTERED IN TRAM

2016-10-13. NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
2017-01-17 ASSIGNED TO EXAMINER

2017-01-24 NON-FINAL ACTION WRITTEN

2017-01-25 NON-FINAL ACTION MAILED

2017-08-23 ABANDONMENT - FAILURE TO RESPOND OR LATE RESPONSE
2017-08-23. ABANDONMENT NOTICE MAILED - FAILURE TO RESPOND
Case 1:21-cv-00309-ELH Document 44-5 Filed 09/07/21 Page 17 of 17

SRL Networ'
@Powershel
Jun Z, 2015

Great perspective on and the

 

 

 

Smart Retail Labels

 

 

Your Money and Business | Thursday, February 26, 201 5
Shopping revolution and corporate social value, plus, smart labels,
video.mpt.ty

 

 

 
